Citation Nr: 0711405	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for gall bladder 
cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1941 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the "Tiger Team" at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the 
claims lies with the Providence, Rhode Island RO.  

On March 16, 2007, the Board granted the veteran's motion to 
advance this case on its docket.  


FINDINGS OF FACT

1.  Prostate cancer was not demonstrated for many years after 
service and is not related to the veteran's inservice 
radiation exposure.  

2.  The veteran has not currently been shown to have gall 
bladder cancer.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  Gall bladder cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An October 2001 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A March 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The Court has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran received notice on the 
first three elements via the 2001 and 2006 letters.  The 2006 
letter contained information on the latter two elements.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

There has also been compliance with the assistance provisions 
set forth in the VCAA and implementing regulations.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  VA obtained medical opinions from VA Chief 
Public Health and Environmental Hazards Officer.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Service Connection

 Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for chronic diseases, 
such as malignant tumors, that are manifested to compensable 
degree within one year of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes all 
forms of cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

The veteran contends that his duties on board the USS 
Burleson during the Bikini Atom Bomb test, as a Master at 
Arms, took him to all parts of the ship.  He spent time in an 
operating room, in close proximity to animals that were test 
subjects of bombings and were operated on after being taken 
off the blast ships.  He reported that his duties involved 
touching the animals.  He wore no badge to tell how much 
radiation exposure was being incurred.  

The veteran's personnel records reveal that he participated 
in Atomic Bomb Test "ABLE" and Atomic Bomb Test "BAKER".  

38 C.F.R. § 3.309

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  

The service medical records are devoid of any complaints, 
finding or diagnosis concerning the veteran's prostate gland, 
and there is no evidence that the veteran's prostate cancer 
was present during his service.  Further, the evidence does 
not show, nor does the veteran contend, that his prostate 
cancer was present to a compensable degree within one year 
after service.  Rather, VA medical records show that the 
veteran was shown to have a history of elevated readings for 
prostate specific antigen starting in 1991, and that prostate 
cancer was subsequently diagnosed.  Because prostate cancer 
was demonstrated long after service, service connection is 
not warranted on the basis of the presumptions referable to 
chronic diseases.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

38 C.F.R. § 3.309(d)

While the service department has confirmed that the veteran 
participated in the atmospheric nuclear tests in Operation 
CROSSROADS, a radiation-risk activity, prostate cancer is not 
one of the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  The Board 
therefore finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(d) do not provide a basis for service connection for 
prostate cancer.

38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
veteran's prostate cancer is related to his exposure to 
ionizing radiation in service.  As was outlined earlier, 
prostate cancer is a radiogenic disease under 38 C.F.R. § 
3.311.

In a December 2001 letter, the Defense Threat Reduction 
Agency (DTRA) indicated that historical records confirmed 
that the veteran was present at Operation CROSSROADS, a U. S. 
atmospheric nuclear test conducted at Bikini Atoll in 1946.  
At that time, the veteran was assigned to the USS Burleson.  
DTRA noted that a careful search of dosimetry data revealed 
no record of radiation exposure for the veteran.  However, a 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of .1156 rem gamma (.2 
rem rounded) (upper bound of .4 rem gamma).  DTRA further 
noted that a scientific dose reconstruction titled Neutron 
Exposure for DOD Nuclear Test Personnel (DNA-TR-84-405), 
indicated that due to the distance of the veteran's unit from 
Ground Zero, he had virtually no potential for exposure to 
neutron radiation.  

DTRA further observed that a reconstruction report entitled 
Low Level Internal Dose Screen-Oceanic Tests (DNA-TR-88-260) 
addressed internal exposure of participating units based upon 
unit activities.  The application of the report's methodology 
indicated that his (50-year) committed dose equivalent to all 
organs, including the prostate and gall bladder was.0 rem.  

In a January 2002 memorandum, the Chief Public Health and 
Environmental Hazards Officer noted the reports of exposure 
determined by DTRA.  It was further noted that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
In light of the above, it was unlikely that the veteran's 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.  

In a December 2003 letter to the veteran, the RO noted that a 
May 2003 report from the National Research Council (NRC) 
determined that radiation doses provided by DTRA may have 
underestimated the amount of radiation to which some veterans 
were exposed.  It stated that it was going to request that 
DTRA review its previous report.  

In a March 2006 report, DTRA indicated that it had carefully 
reviewed the details of the veteran's exposure scenario and 
had not identified any circumstances that would significantly 
increase the previously reported dose estimates.  As such, it 
reaffirmed the external dose estimates that were reported in 
the previous letter and it was providing revised upper bound 
estimates of the external and prostate doses in accordance 
with the recommendation of the 2003 NRC report.  The dose 
information was summarized as follows:  total external gamma 
dose equivalent .115 rem, upper bound external dose 
equivalent (revised) .355 rem; total external neutron dose 
equivalent,.0.0 rem, upper bound external neutron dose 
equivalent (revised) 0.0 rem; upper bound committed dose 
equivalent to the prostate (revised) 0.0 rem.

In an April 2006 letter, DTRA indicated that the gamma doses 
provided in the March 2006 letter were slightly underreported 
due to rounding conventions.  DTRA noted that revised 
estimates for initial doses of 0 rem remained unchanged as 
there was little or no potential for radiation exposure.  The 
dose information was summarized as follows:  total external 
gamma dose equivalent.2 rem, upper bound external diose 
equivalent .4 rem; total external neutron dose 
equivalent,.0.0 rem, upper bound external neutron dose 
equivalent, 0.0 rem; upper bound committed dose equivalent to 
the prostate 0.0 rem.

In an April 2006 memorandum, the Chief Public Health and 
Environmental Hazards Officer noted the April 2006 reports of 
exposure by DTRA.  It was again commented that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
The Officer concluded that in light of the above, it was 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  

In an April 2006 letter, titled Advisory Opinion-Radiation 
Review Under 38 C.F.R. § 3.311, the Director, Compensation 
and Pension Service (Under Secretary for Benefits) considered 
the medical opinion from the Under Secretary for Health.  The 
Under Secretary for Benefits advised that as a result of the 
medical opinion from the Under Secretary for Health and 
following review of evidence in its entirety, it was her 
opinion that there was no reasonable possibility that the 
veteran's prostate cancer resulted from radiation exposure in 
service. 

The question that must be answered by the Board is whether 
there is a nexus between the veteran's prostate cancer and 
his exposure to ionizing radiation in Operation CROSSROADS in 
1946.  The question is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The only competent probative evidence associated with the 
file concerning a nexus between the veteran's radiation 
exposure and his prostate cancer is that from the VA Chief 
Public Health and Environmental Hazards Officer, who is a 
physician.  This opinion, which was based on consideration of 
the upper bound radiation dose estimates for the veteran, is 
against the claim.  Likewise, the advisory opinion of the 
Under Secretary for Benefits considered the evidence in its 
entirety, including the dose estimate and time lapse between 
exposure and onset of the disease and concluded there is no 
reasonable possibility that the veteran's prostate cancer 
resulted from radiation exposure in service.

Although the veteran has expressed his opinion that his 
prostate cancer is attributable to his exposure to radiation 
during service, lay persons such as the veteran are not 
competent to render opinions concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, taking the preponderance of the evidence is against 
service connection for prostate cancer under 38 C.F.R. 
§ 3.311.

Combee

As just discussed, the preponderance of the evidence is 
against the claim that the veteran's prostate cancer is 
etiologically related to radiation exposure during service.  
There is no competent evidence in support of such a link.

In summary, the competent and probative evidence is against a 
relationship between prostate cancer and service.  38 C.F.R. 
§ 3.303(d).

In view of the foregoing, the benefit of the doubt doctrine 
is not for application, and service connection for prostate 
cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Gall Bladder Cancer

The veteran's service medical records do not reveal any 
complaints or findings of gall bladder cancer.  An August 
1984 biopsy of the veteran's gall bladder revealed no 
evidence of cancer.  

In her April 2006 letter, the Under Secretary for Benefits 
considered the medical opinion from the Under Secretary for 
Health.  The Under Secretary for Benefits advised that the 
available medical evidence did not show a confirmed diagnosis 
of gall bladder cancer.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The objective medical findings demonstrate that the veteran 
does not currently have gall bladder cancer.

As to the veteran's beliefs that he currently has gall 
bladder cancer, the Board notes that he is not qualified to 
render an opinion as to whether he currently has gall bladder 
cancer and whether that condition is related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Service connection for prostate cancer, claimed due to 
exposure to ionizing radiation, is denied.

Service connection for gall bladder cancer, claimed due to 
exposure to ionizing radiation, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


